Citation Nr: 1442001	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.
 
2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection a bilateral knee disorder.
 
4.  Entitlement to service connection for residuals of a head scar.

5.  Entitlement to service connection for a skin disorder of the genital region.

6.  Entitlement to an effective date prior to September 29, 2012, for a grant of service connection and a 10 percent rating for a right ankle disorder.  

7.  Entitlement to a higher initial rating for residuals of a low back injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Los Angeles, California.  The case was certified to the Board by the RO in Los Angeles, California.

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This case was decided in part and remanded in part by the Board in September 2012.  At that time, the issues of entitlement to service connection for a right ankle disability and low back disability were remanded for further development.  Following the additional development, service connection for a low back disability and right ankle disability was granted in a January 2013 rating decision.  As those benefits sought on appeal have been granted, the Board no longer has jurisdiction over these claims.  

The issue of entitlement to an effective date prior to September 29, 2012, for a grant of service connection and a 10 percent rating for a right ankle disorder, as well as the issue of entitlement to a rating higher than 10 percent for a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during active service, cervical arthritis was not compensably disabling within one year of separation from active duty, and a cervical spine disability is not otherwise attributable to active service.

2.  A hearing loss disability is not shown by the record.  

3.  A bilateral knee disability is as likely as not attributable to service.  

4.  Disability due to an inservice head scar is not shown by the record.  

5.  A skin disorder of the genital region is not shown by the record.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or aggravated inservice, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A bilateral hearing loss was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  Resolving reasonable doubt in the Veteran's favor, a bilateral knee disability is due to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  Disability due to an inservice head scar was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  A skin disorder of the genital region was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA and VBMS records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

Analysis 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss and arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Initially, the Board finds against the claims for service connection for bilateral hearing loss, a right posterior head scar and a skin disorder of the genital region to include scars and jungle rot.  To that end, in this case, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1131.  The statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. § 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing of bilateral hearing loss, a right posterior head scar and/or a skin disorder of the genital region to include scars and jungle rot at the time of filing or anytime during this appeal.  In this regard, the evidence is devoid of a showing of a bilateral hearing loss disability, i.e. auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater; or speech recognition score using the Maryland CNC Test shown to be less than 94 percent.  While the Veteran complains of loss of hearing, the October 2012 VA examination disclosed essentially normal hearing and speech recognition scores of 96 percent for the right ear and 100 percent for the left ear.  Normal hearing was diagnosed.  

The Board acknowledges the Veteran's assertion that he was exposed to noise during service from firearms, and the Board does not dispute his report of difficulty hearing.  Implicit in the claim is the Veteran's belief that he has a bilateral hearing loss disability.  The Board also acknowledges that Dr. Phatak opined in April 2012 that the Veteran's hearing loss is related to his military service.  The Board notes, however, that a hearing loss disability as defined by VA regulations has not been shown by the service treatment records, VA medical records and examinations, and/or private medical records.  Dr. Phatak does not offer any audiometric study report showing a hearing loss that is consistent with provisions of 38 C.F.R. § 3.385.  The existence of a hearing loss disability is determined by very specific testing.  The VA examinations disclose hearing acuity that does not reach the level of disability.  

Regarding his claims for a skin disorder of the genital area and right posterior head scar, the Veteran asserts that he sustained a laceration to the back of his head during an inservice motor vehicle accident, and that he suffered from a skin disorder affecting the groin region during service.

Service treatment records show he complained of a rash in the groin area in May and June 1982 and in January 1985 reported a three month history of a rash involving the groin area.  

In January 1984, the Veteran was involved in a motor vehicle accident and suffered a forehead laceration, and a laceration in the posterior head region that required stitches.  The evidence, however, shows that a chronic disability resulting therefrom is not shown by the record.  Indeed, at the appellant's June 1985 separation examination his skin, head and genitourinary system were clinically evaluated as normal.  

Examination in October 2012 revealed no scarring or disfigurement of the head.  The examiner found no signs of fungal infection.  The skin in the groin area was judged to be darker in appearance as compared to the skin in thigh region, but the examiner opined that this was a normal finding.  There was no scarring noted from possible fungal skin infection.  The VA examiner stated that the Veteran does not have a diagnosed skin condition of the groin.  When examined in February 2013, there was no perceptible scar on the back of the head.

Despite his reports of hearing loss and scarring, VA examinations fail to disclose a hearing loss disability, a residual disability due to any head scar, and a disability due to a skin disorder in the genital region.  As noted, Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the reasons stated above, entitlement to service connection for hearing loss, a head scar, and a skin disorder of the genital region is denied.  

The Veteran also appeals the denial of service connection for a bilateral knee disability.  In weighing the evidence of record, the evidence supports service connection for a bilateral knee disability.  To that end, service treatment records reveal an April 1982 complaint regarding a ten month history of left knee pain, especially after engaging in strenuous physical activity.  Right leg pain in September 1983.  The Veteran contends that his knee problems started in service and continued since then. 

In April 2012, VA examiner Dr. Phatak opined that it was at least likely as not the complaints of bilateral knee pain is related to military service.  Based upon examination findings, the Veteran's complaints and history, private examiner, Dr. Redix, opined in September 2012 that there appears to be a natural progression of a long standing injury consistent with the injury afforded by the Veteran in April 1982.  He opined that it was as likely as not that the left knee injury is related to the Veteran's military service.  Regarding the right knee, he found the physical changes were consistent with long standing changes as a result of muscular imbalance of the quadriceps mechanism to the right knee which was most probably the result of an internal derangement of the knee that has gone untreated.    

The Board is mindful that the VA examiner opined in September 2012 and February 2013 that the Veteran's disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The VA examiner reasoned that the Veteran was evaluated in April 1982 for left knee anterior pain for which Osgood Schlatter was being considered.  According to the VA examiner, Osgood Schlatter is a condition of early adolescent period and would not be clinically relevant with the left knee pain of the Veteran. 

The Board notes, however, that the Veteran has presented competent medical and credible lay evidence of in service knee problems and continued problems since service.  His statements in conjunction with the statements of Dr. Redix and Dr. Phatak place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral knee disability is granted.

The Board, however, finds against service connection for a cervical spine disability.  
In this regard, the Veteran contends he sustained a neck injury during an inservice  motor vehicle accident.  As noted previously, the Veteran was involved in a motor vehicle accident in January 1984.  At that time, there was no neck tenderness or trauma.  At the Veteran's separation examination his neck was clinically evaluated as normal.  Compensably disabling cervical arthritis was not shown within one year of separation from active duty.  

A review of the record discloses that the Veteran's a cervical disability manifested many post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post-service.

The Board has reviewed all service treatment records, VA medical records and private treatment records of file.  These records do not include any competent evidence or opinion linking any cervical spine disability to his military service.  Rather, the VA examiner opined in September 2012 that the claimed neck disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  He reasoned that the Veteran's initial clinical evaluation after his accident indicated no neck tenderness or trauma.  No other clinical notes or medical records can be found, he stated, regarding the neck.  

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  

In sum, the most probative evidence of record preponderates against finding that the Veteran's cervical spine disability is related to service.  In making this decision the Board notes that the Veteran is competent to report neck problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), in this case the etiology of the Veteran's cervical spine disability falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  Hence, the appellant is not competent to address the etiology of any current cervical disorder.

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for a cervical spine disorder is denied.  
 
Entitlement to service connection for a hearing loss is denied.  

Entitlement to service connection a bilateral knee disorder is granted.  
 
Entitlement to service connection for residuals of a head scar is denied. 

Entitlement to service connection for a skin disorder of the genital region is denied. 


REMAND

As noted, in a January 2013 rating decision service connection was granted for low back and right ankle disorders.  In February 2013 the Veteran stated that he should have been assigned an earlier effective date for service connection for the right ankle disorder.  Further, in April 2013, the appellant stated that he should have been assigned a higher rating for his low back disorder.  Both the February 2013 and the April 2013 statements represented notices of disagreement.  When a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case addressing his claims of entitlement to an earlier effective date for service connection for the right ankle disorder, and a higher rating for his low back disorder.  Then, if and ONLY IF, the appellant files a timely substantive appeal, should these issues should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


